Citation Nr: 0913423	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  03-25 874A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

1.  Entitlement to service connection for coronary artery 
disease, to include as secondary to service-connected 
systemic lupus erythematosus.  

2.  Entitlement to a total disability rating for individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1972 to April 1983.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Montgomery, Alabama, Regional Office 
(RO).  A hearing before the undersigned Veterans Law Judge 
was held at the RO in August 2008.  The hearing transcript 
has been associated with the claims file.

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's coronary artery disease is causally related to 
his service-connected systemic lupus erythematosus.  


CONCLUSION OF LAW

The criteria for service connection for coronary artery 
disease have been met.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.310 (2008).  




REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  

In November 1980, the Veteran began exhibiting symptoms which 
were later attributed to systemic lupus erythematosus (SLE).  
Subsequent medical records indicate that the Veteran's SLE 
has been primarily manifested by fatigue and arthralgia.  

The medical records also indicate normal findings and 
histories for the heart until approximately December 1998 
when an electrocardiogram showed inferior ischemia.  In 
October 2000, a heart catheterization was performed, and the 
results indicated the need for coronary artery bypass 
grafting.  This was done in February 2001 and the Veteran was 
then diagnosed with coronary artery disease, 3-vessel; 
unstable angina; and hypertension.  Subsequent medical 
records also report findings of cardiomegaly and mitral 
regurgitation.  The Veteran contends that his coronary artery 
disease (CAD) is secondary to his service-connected SLE.  

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  To establish service connection for the 
claimed disorder, there must be medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  

Service connection also may be granted for disability shown 
to be proximately due to, or the result of, a service-
connected disorder.  See 38 C.F.R. § 3.310(a).  This 
regulation has been interpreted by the Court to allow service 
connection for a disorder which is caused by a service-
connected disorder, or for the degree of additional 
disability resulting from aggravation of a nonservice-
connected disorder by a service-connected disorder.  See 
Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes that 
38 C.F.R. § 3.310 was amended effective October 10, 2006, to 
implement Allen.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  
Under the revised section 3.310(b) (the existing provision at 
38 C.F.R. § 3.310(b) was moved to sub-section (c)), the 
regulation provides that any increase in severity of a 
nonservice-connected disease or injury proximately due to or 
the result of a service-connected disease or injury, and not 
due to the natural progress of the disease, will be service-
connected.  In reaching this determination as to aggravation 
of a nonservice-connected disability, consideration is 
required as to what the competent evidence establishes as the 
baseline level of severity of the nonservice-connected 
disease or injury (prior to the onset of aggravation by 
service-connected condition), in comparison to the medical 
evidence establishing the current level of severity of the 
nonservice-connected disease or injury.  These findings as to 
baseline and current levels of severity are to be based upon 
application of the corresponding criteria under the Schedule 
for Rating Disabilities (38 C.F.R. part 4) for evaluating 
that particular nonservice- connected disorder.  See 71 Fed. 
Reg. 52,744-47 (Sept. 7, 2006).

In April 2001, a VA examiner opined that "systemic lupus 
erythematosus can [affect] multiple organ systems including 
heart and cause pericarditis, myocarditis, and valvular 
diseases."  The physician reported that "[SLE] is not known 
to cause CAD," however.  The physician added that "further 
opinion if required should be obtained from a cardiologist 
and/or rheumatologist."  

In July 2001, another VA physician stated that "systemic 
lupus erythematosus usually causes intramural CAD, [which] is 
usually seen in medium-sized or smaller arteries."  The 
physician noted that the Veteran had undergone coronary 
artery bypass surgery for obstruction in the epicardial 
arteries, however, which "is not very common."  The 
physician stated that he did not "think that the CAD and the 
bypass operation which the [Veteran] had [were] related to 
systemic lupus erythematosus."  In May 2005, another opinion 
was sought on the relationship between the Veteran's SLE and 
his CAD.  Based on a review of the evidence, the medical 
professional reported that he agreed with the opinion 
provided by the July 2001 physician.  

The Board notes that it is unclear whether any of the 
aforementioned opinions were provided by cardiologists or 
rheumatologists.  Thus, based on the nature of the issue, the 
disagreement between the opining medical professionals as to 
the possible relationship between CAD and SLE, and the lack 
of rationale provided by the July 2001 and May 2005 medical 
professionals, the Board requested a clarifying opinion from 
a Veterans Health Administration (VHA) cardiologist 
specialist as to whether the Veteran's CAD was causally 
related to his service-connected SLE.  See December 2008 VHA 
request.  

In response to the request, the VHA specialist, a Director of 
a Cardiac Catheterization Laboratory and Chief of Cardiology, 
stated that in his professional opinion, the Veteran's CAD 
was "more likely to have been precipitated or aggravated by 
his preexisting SLE".  In support of this opinion, the 
specialist noted that "multiple studies [(which he 
attached)] have demonstrated that SLE is a strong, 
independent risk factor for the development of early, 
accelerated CAD that is independent of traditional risk 
factors."  The specialist noted that the Veteran was 
"placed on systemic steroids at least once in the 1980s", 
that he was diagnosed with SLE in the early 1980s, and that 
he has had severe CAD first diagnosed in 2000, and he 
explained that "both the systemic inflammation associated 
with [SLE] as well as the common treatment with systemic 
corticosteroids are known to accelerate CAD".  

After review of the evidence, the Board finds that service 
connection is warranted based on the VHA specialist's 
opinion.  Although the evidence contains negative nexus 
opinions, the record also contains a cardiologist's opinion, 
based on medical principle and a review of the evidence, that 
the SLE is more likely (than not) related to the Veteran's 
service-connected SLE.  The Board finds the VHA 
cardiologist's opinion highly probative, and based on the 
opinion and giving the benefit of the doubt to the Veteran, 
finds that the evidence is, at a minimum, in equipoise as to 
whether the Veteran's CAD is causally related to his service-
connected SLE.  In such circumstances, the benefit of the 
doubt goes to the Veteran; consequently, service connection 
is granted.  38 U.S.C.A. § 5107(b).  


ORDER

Service connection for CAD is granted.


REMAND

In light of the foregoing opinion which grants service 
connection for CAD, the Board finds that further development 
is needed on the claim for TDIU.  Specifically, the Board 
finds that an opinion is needed to determine whether the 
Veteran's service connected disabilities render him unfit for 
gainful employment.  See 38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should arrange for a medical 
opinion to be obtained to assess whether 
the Veteran's service-connected 
disabilities render him unfit for gainful 
employment.  If it is not possible to 
provide an opinion based on the evidence 
of record, further examination(s) should 
be conducted as required.  

2.  Thereafter, the AMC should 
readjudicate the appellant's claim.  If 
the benefit sought on appeal remains 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


